Opinion filed May 13, 2010
 
                                                                       In The
  Eleventh
Court of Appeals
                                                                  ___________
 
                                                         No. 11-10-00078-CV
                                                    __________
 
                            CAROL
JOHNENE MORRIS, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 238th District Court
                                                          Midland
County, Texas
                                                   Trial
Court Cause No. CV46715
 

 
                                            M E M O R A N
D U M   O P I N I O N
 
            On
March 24, 2010, Carol Johnene Morris filed a notice of restricted appeal in
this court.  On that same date, the clerk of this court wrote Morris and
notified her that her notice of restricted appeal appeared to be untimely under
Tex. R. App. P. 26.1(c) because
it was filed more than seven months after the date of the judgment.  We requested
that Morris respond on or before April 12, 2010, and provide proof of a timely
filed notice of appeal.  We also notified Morris that this appeal could be
dismissed pursuant to Tex. R. App. P.
42.3 if she failed to provide such proof.  We have received no response to our
March 24 letter.  Accordingly, we dismiss this appeal pursuant to Rule 42.3. 
The
appeal is dismissed.  
 
                                                                                    PER
CURIAM
May 13, 2010
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.